ADAMS, Circuit Judge,
concurring, with whom
GARTH, J., joins.
I concur in the result reached by the majority, and I join the opinion with the exception of footnote 7, which discusses the *964bail clause of the Eighth Amendment. The plaintiffs did not predicate their claims for relief on any supposed interference with the right to bail, nor did the district court have occasion to reflect upon the impact a transfer might have on a pretrial detainee’s right to bail or ability to post bail. Accordingly, I believe it most appropriate to confine the resolution of this case to issues concretely implicated by the parties’ contentions and the district court’s findings.